Citation Nr: 0118805	
Decision Date: 07/19/01    Archive Date: 07/24/01	

DOCKET NO.  95-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to the assignment of a rating in excess of 
10 percent for degenerative joint disease of the right knee 
with a status post patellectomy.

3.  Entitlement to the assignment of a compensable rating for 
laceration scars of the right lower eyelid and left inferior 
orbit.

4.  Entitlement to the assignment of a compensable rating for 
residuals of fractures of the right acetabulum and ischial 
tuberosity.

5.  Entitlement to the assignment of a compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the original (initial) October 1994 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which, in 
pertinent part, granted service connection and assigned zero 
percent ratings for degenerative joint disease of the right 
knee with a status post patellectomy,  laceration scars of 
the right lower eyelid and left inferior orbit, residuals of 
fractures of the right acetabulum and ischial tuberosity, and 
bilateral hearing loss; and denied service connection for a 
left knee disability.

In its initial October 1994 rating action, the RO reviewed 
the service medical records and granted service connection 
for laceration scars of the right lower eyelid and left 
inferior orbit as documented in the service records and 
assigned a noncompensable evaluation.  In his April 1995 
notice of disagreement, the veteran expressed disagreement 
with all assigned noncompensable evaluations, including the 
laceration scars.  In his June 1995 substantive appeal, the 
veteran also alleged recurrent eye infections.  In its 
October 2000 supplemental statement of the case, the RO 
continued to address the scars but indicated that the issue 
of service connection for a recurrent eye infection would be 
handled as a separate issue.  Several days later, the RO 
posted a letter to the veteran requesting medical evidence of 
eye infections, first claimed in his June 1995 substantive 
appeal.  It is unclear whether the veteran responded to this 
letter.  Accordingly, a claim for service connection for 
additional eye disability manifested by recurrent infections 
is not developed for appeal, the claim remains open, and it 
is referred back to the RO for any action deemed appropriate.
The original October 1994 rating action also granted service 
connection for the residuals of a fracture of the left 
clavicle (with a noncompensable evaluation) as documented in 
the service medical records.  The veteran submitted a timely 
notice of disagreement with the assigned rating and the issue 
was addressed in the May 1995 statement of the case.  
However, in his June 1995 substantive appeal, the veteran 
indicated that did not wish to pursue the appeal of this 
claim.  Accordingly, the Board concludes that the veteran 
withdrew his appeal for the assignment of a compensable 
rating for the residuals of a fracture of the left clavicle.  
38 C.F.R. § 20.204 (2000). 

The issue of service connection for a left knee disability is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and his representative have been advised of the 
evidence necessary to substantiate the claims at issue in 
this appeal, VA examinations have been provided, and there 
remains no evidence identified by the veteran which is 
uncollected for review.

2.  The veteran's service-connected right knee disability is 
manifested by mild degenerative joint disease, a status-post 
patellectomy, and some pain on extended use; it is not 
productive of any appreciable limitation of motion, 
subluxation, instability, or other functional impairment.  

3.  The veteran's service-connected scars of the medial 
epicanthus and left inferior orbit are well healed, not 
disfiguring, and asymptomatic.

4.  The veteran's service-connected fractures of the right 
acetabulum and ischial tuberosity are well healed without any 
nonunion or malunion, and the old fractures are not 
manifested by any limitation of motion or other functional 
impairment of the right lower extremity.

5.  The veteran's service-connected hearing loss is 
manifested by Level I hearing for the right ear and Level II 
hearing for the left ear.   


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for degenerative joint disease of the 
right knee with a status post patellectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5257, 5260, 5261 (2000).

2.  The schedular criteria for the assignment of a 
compensable rating for laceration scars of the right lower 
eyelid and left inferior orbit have not been met.   
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2000).

3.  The schedular criteria for the assignment of a 
compensable rating for residuals of fractures of the right 
acetabulum and ischial tuberosity have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5252 (2000).

4.  The schedular criteria for the assignment of a 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100 (prior and 
subsequent to June 10, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disabilities in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can be practicably 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as are 
the issues herein on appeal, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal; a practice known as 
"staged" ratings.  Id. at 126.  Accordingly, although the RO 
and the Board has generally characterized the following 
issues as for "increased ratings," the adjudicative 
considerations in Fenderson, supra, are for consideration in 
each of the claims which follow.

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should be noted that the use of the terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not necessarily 
dispositive of an issue; all evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.  

Right Knee:  The veteran underwent a patellectomy during 
service in 1975.  Service medical records do not reveal 
significant chronic right knee symptoms during the remainder 
of the veteran's military service.  The physical examination 
for separation in August 1983 noted that the right patella 
had been removed but also noted that there was no significant 
functional deficit.  

In a September 1994 VA general medical examination, it was 
noted that the veteran had normal carriage, normal gait and 
an erect posture.  There was full range of motion of all of 
the joints of both lower extremities.  The right knee had no 
crepitus.  There was slight right knee deformity only in that 
it was obvious that the patella was missing.  Otherwise, the 
extremities were "totally negative."  There was no lower 
motor weakness.  An X-ray study of the right knee revealed 
"minimal degenerative changes at the femorotibial 
articulation medially."  This portion of the knee joint also 
appeared slightly decreased in height.

VA outpatient treatment records from April 1995 noted the 
veteran's statement that, over the last several years, the 
knee had been quite stable and only went out approximately 
once per year, and usually pain lasted for only a day or so.  
One week earlier, he kicked a tire and the knee "went out," 
there was difficulty bending, and the knee had been painful.  
Examination revealed that the knee was stiff and appeared 
swollen.  Valgus and varus stress tests were without pain but 
he appeared to have 1 or 2 degrees of laxity.  There was no 
knee lag with straight leg raising.  There was some 
limitation of motion and pain but stability appeared within 
normal limits.  The following month in May 1995, knee range 
of motion was back to full flexion and extension, and he was 
able to walk with very little discomfort but still had some 
mild pain when he squatted.  It was also recorded that the 
veteran was supposed to return to clinic for follow-up but he 
had not done so.  

In an April 1999 VA orthopedic examination, the veteran 
provided a history that his right knee would become 
symptomatic after standing for prolonged periods.  
Examination revealed full, painless range of motion.  The 
knee was stable and McMurray's test was negative.  The 
impression was minimal functional loss due to pain.  An X-ray 
study of the right knee was again interpreted as revealing 
early degenerative changes at the medial joint space 
compartment.

Additionally applicable regulations provide that disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Function loss may be due to absence of part or all of the 
necessary bones, joints and muscles or associated structures 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain supported by adequate 
pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.  

Degenerative arthritis, established by X-ray finding, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
However, when limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 provide 
various schedular evaluations for disability of the knee.  
These involve ankylosis (permanent fixation of the joint), 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, limitation of knee flexion and/or 
extension, and nonunion or malunion of the tibia and fibula.  

A clear preponderance of the competent clinical evidence on 
file clearly supports the award of the currently assigned 
10 percent evaluation for the veteran's right knee disability 
on the basis of minimal degenerative changes coupled with 
findings of minimal functional loss due to pain.  Aside from 
a flare-up which occurred for one or two weeks in late April 
1995, no clinical evidence on file documents any chronic loss 
of range of motion (either flexion or extension), chronic 
swelling,  instability of the knee joint, or significant 
chronic pain.  Read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
However, the current 10 percent rating accounts for arthritis 
with painful motion of the knee and the medical evidence, to 
include reports of VA examinations dated in 1994 and 1999, 
shows essentially full range of motion of the veteran's right 
knee.  Even when the evidence of pain on range of motion is 
considered, there is no objective evidence of limited motion 
due to pain on use or during flare-ups to the extent required 
for a rating in excess of 10 percent under the limitation-of-
motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).

In this case, while minimal (1 to 2 degrees) of right knee 
laxity was noted upon a VA out-patient clinic visit in April 
1995, it was also noted that stability appeared to be within 
normal limits.  Reports of VA compensation examinations in 
September 1994 and April 1999 were negative for any objective 
findings suggestive of instability of the right knee.  It was 
specifically reported upon the latter examination that the 
veteran's right knee was stable and McMurray's test was 
negative.  There is no clinical evidence of subluxation of 
the joint.  Under these circumstances, the Board finds that a 
separate compensable rating for the veteran's right knee 
disability, under 38 C.F.R. § 4.71a, Code 5257; VAOPGCPREC 
23-97 (July 1, 1997) (23-97); and VAOGCPREC 9-98 (August 14, 
1998) (9-98), is not warranted.

Additionally, the Board notes that while the RO assigned a 
zero percent rating for the veteran's right knee in its 
initial October 1994 rating decision under appeal in this 
case, a subsequent RO decision during the pendency of this 
appeal, in May 1998, assigned a 10 percent rating, effective 
from the date of the veteran's original claim for service 
connection for the right knee in May 1994.  The Board finds 
that this 10 percent evaluation is the highest appropriate 
evaluation assignable at all relevant periods during the 
pendency of this appeal.  Fenderson v. West, supra,

Scars of Right Lower Eyelid/Left Orbit:  The initial October 
1994 rating action noted that the veteran sustained a left 
inferior orbit laceration in October 1976 that required 
sutures.  The veteran later sustained a laceration of his 
right lower eyelid in August 1981 and was treated 
successfully with silicone intubation.  Neither of these 
injuries are shown to have resulted in any chronic symptoms 
or ongoing disability.  The physical examination for 
separation showed no residuals of the lacerations.  There 
were no complaints or findings regarding the scars in the 
first general medical VA examination in September 1994.  The 
April 1999 VA examination only noted a scar in the medial 
epicanthus; there was no indication of pain, tenderness or 
any other symptoms attributable to scars in the right eye or 
left orbit regions, nor was there any indication of 
disfigurement.  

Additionally applicable regulations provide that disfiguring 
scars of the head, face or neck which are slight warrant a 
noncompensable evaluation.  Such scars which are moderately 
disfiguring warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Also, scars which are 
superficial or poorly nourished with repeated ulceration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Scars which are superficial and 
documented as tender and painful on objective demonstration 
also warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Otherwise, scars may be rated on any 
objectively demonstrated limitation of function of any part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The presently assigned noncompensable evaluation for scar of 
the right eyelid and left orbit is the appropriate evaluation 
in the absence of any competent evidence which shows that 
they are moderately disfiguring or are poorly nourished with 
repeated ulceration, or are tender and painful on objective 
demonstration, or are otherwise objectively shown to limit 
the function of any part affected.  No clinical evidence on 
file from during or after service reveals that scars of the 
right eyelid or the left inferior orbit meet or closely 
approximate the criteria required for a compensable 
evaluation at any time during the pendency of this appeal.  
(As noted in the Introduction to this decision, the veteran's 
claim of having developed additional eye disability 
manifested by recurrent infections is referred to the RO for 
appropriate action.)   

Residuals of Right Hip and Ischial Tuberosity Fractures:  The 
service medical records show that the veteran sustained 
fractures of his right acetabulum and ischial tuberosity in 
October 1976.  Hospital records describe the injury more 
specifically as a non-displaced fracture of the right 
acetabulum and a minimally displaced fracture of the right 
ischial ramus.  The veteran was placed in traction and, 
shortly after admission he was started on gentle range of 
motion exercises.  By early November he had full range of 
motion with minimal discomfort and he was thereafter started 
on crutch ambulation with partial weight bearing.  The 
veteran was discharged in mid-November 1976 with full range 
of motion of the hip and only slight tenderness in the 
anterior groin on passive full flexion.  There was no ischial 
ramus tuberosity tenderness.  No chronic or recurring 
disability from this injury is shown in the service medical 
records and the physical examination for separation in August 
1983 did not identify any such disability.

The September 1994 VA general medical examination noted full 
range of motion of both lower extremities.  There was no 
lower extremity motor weakness.

An April 1999 VA orthopedic examination contains the 
veteran's complaint of occasional episodic right hip pain, 
especially after standing for prolonged periods.  Examination 
of the right hip was "unremarkable."  He had full painless 
range of motion and the impression was only a history of 
fracture without recurrent sequela and no apparent functional 
loss.  

Additionally applicable regulations provide for compensable 
evaluations for ankylosis of the hip, or for limitation of 
motion of the thigh in extension, flexion, abduction, and/or 
rotation, or for nonunion or malunion of the femur.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.

The currently assigned noncompensable evaluation is 
appropriate in consideration of the competent clinical 
evidence on file, which does not reveal the existence of any 
ongoing chronic disability attributable to fractures of the 
right acetabulum and ischial tuberosity during service.  The 
clinical evidence shows that the fractures healed during 
service and the veteran was able to perform military service 
from 1976 through separation in 1983 without any notable 
difficulty.  Aside from VA examinations, there is no 
indication that the veteran has sought or required any 
ongoing medical treatment attributable to these fractures.  
In the absence of evidence of any limitation of motion or any 
impairment of the hip joint or ankylosis or nonunion or 
malunion of the femur, and in the absence of any clinical 
evidence of functional loss, a compensable evaluation is not 
warranted.  The veteran's gait and carriage are shown to be 
normal and the lower extremities are not demonstrated to have 
any impairment in range of motion or strength.  A compensable 
evaluation attributable to these fractures is not shown to be 
warranted at any time during the pendency of this appeal.  

Bilateral Hearing Loss:  Based upon audiometric examinations 
during and after service, the RO granted service connection 
for bilateral hearing loss in the initial October 1994 rating 
action.  A September 1994 VA audiometric examination showed 
pure tone decibel thresholds for the relevant frequencies at 
1,000, 2,000, 3,000, and 4,000 Hertz at 0, 40, 40, and 15 for 
the right ear; and 5, 60, 55, and 50 for the left ear.  
Speech discrimination was 100 percent (the highest possible 
score) for each ear.  An April 1999 VA audiometric 
examination revealed pure tone decibel thresholds for the 
relevant frequencies to be 15, 15, 20, 30 for the right ear 
and 25, 80, 85, and 65 for the left ear.  Again, speech 
recognition scores were 100 percent for each ear.  A July 
2000 VA audiometric examination revealed pure tone decibel 
thresholds for the four relevant frequencies at 15, 15, 20, 
30 for the right ear and 25, 80, 75, and 60 for the left ear.  
Again, speech recognition scores were 100 percent for each 
ear. 

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.
The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
through 6110.


In applying the results of the veteran's VA audiometric 
examinations to the schedular criteria for rating loss, the 
Board finds that a noncompensable evaluation has been 
warranted at all times during the pendency of this appeal.  
In essence, the veteran is shown to have hearing Level I for 
the right ear and hearing Level II for the left ear.  Speech 
discrimination has always been evaluated at 100 percent for 
each ear.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In the instant case, the 
application of the rating schedule to the test results shows 
that a compensable schedular rating is not warranted for the 
veteran's service-connected bilateral hearing loss.  The 
presently assigned noncompensable evaluation has been the 
correct evaluation during the entire appeal period.

Other Matters:  During the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) of 2000 was passed into 
law.  This law eliminated the concept of well-grounded claims 
and redefined the obligations of VA with respect to the duty 
to assist.  The VCAA is applicable to all claims filed before 
the date of enactment and not yet final as of that date, 
including all issues in this pending appeal.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim and requires VA to notify claimants of the 
evidence necessary to substantiate their claims.  
Additionally, under certain circumstances, the VCAA also 
requires medical examinations and opinions.  It is clear that 
the RO fulfilled its duty to assist as required in the newly 
adopted VCAA during the pendency of this appeal.  Numerous 
rating actions and statements of the case clearly informed 
the veteran and representative of the evidence necessary to 
substantiate his claims.  Additionally, in February 2001, the 
RO posted a letter to the veteran, which addressed the newly 
adopted VCAA and which specifically discussed the evidence 
necessary to substantiate his claims.  The claims folder does 
not reveal the existence of any evidence identified by the 
veteran which remains uncollected for review by VA.  The 
veteran has been provided several VA examinations and all 
known available clinical records have been collected for 
review.  Under the circumstances, the Board cannot find any 
basis upon which to remand any of the claims for the 
assignment of higher ratings for any additional development 
in compliance with VCAA.

The preponderance of the evidence is against the assignment 
of higher ratings for the veteran's right knee disorder, 
scars, healed fractures of the right acetabulum and ischial 
tuberosity, and hearing loss.  Thus the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to the assignment of a rating in excess of 
10 percent for degenerative joint disease of the right kneed 
with a status post patellectomy is denied.  

Entitlement to the assignment of a compensable rating for 
scars of the right lower eyelid and left inferior orbit is 
denied.

Entitlement to the assignment of a compensable rating for 
residuals of fractures of the right acetabulum and ischial 
tuberosity is denied.  

Entitlement to the assignment of a compensable rating for 
bilateral hearing loss is denied.   


                                                         
REMAND

Upon a September 1994 VA general medical examination, the 
veteran indicated that  he favored his service-connected 
right knee, putting more stress on the left knee.  The 
physical examination revealed full range of motion in both 
lower extremities with some crepitus of the left knee.  An 
X-ray examination of the left knee showed some slight 
squaring of the medial tibial plateau but there was no 
definite abnormality of patellofemoral articulation observed.  
No degenerative changes were identified.  While the veteran 
has been seen by VA on an outpatient basis for his 
postoperative right knee, there is no record of him seeking 
any treatment for his left knee. 

The veteran was provided with a VA orthopedic examination in 
April 1999 for the purpose of evaluating his service-
connected right knee disability; there is no indication that 
his left knee was examined at that time. 

As noted above, when examined by VA in September 1994, the 
veteran indicated that he favored his service-connected right 
knee, putting more stress on the left knee.  In his June 1995 
substantive appeal, he reported that he favored his left knee 
since his right knee had become unstable.  

It is the Board's judgment that the veteran has raised a 
claim of secondary service connection for a left knee 
disability.  Secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 8 Vet. App. 374 (1995).

It is noted that the raised secondary service connection 
claim has not yet been adjudicated by the RO.  The U.S. Court 
of Appeals for Veterans Claims has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board finds that the issue of secondary service 
connection for a left knee disability is inextricably 
intertwined with the claim of service connection on a direct 
incurrence basis that is in appellate status and it must be 
adjudicated by the RO. 

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000 (VCAA) became law.  Pub. L. 
106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claim of service 
connection for a left knee disability.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Among other things, VCAA mandates that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.

In view of the secondary service connection question 
presented, it is the Board's judgment that a VA orthopedic 
examination is warranted that includes an opinion on medical 
causation of the veteran's claimed left knee disability.  
VCAA, supra; Moore v. Derwinski, 1 Vet. App. 401 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should have the veteran 
identify all VA or non-VA medical 
providers who examined or treated him for 
a left knee disability; the RO should 
then obtain copies of the related medical 
records.  All medical records not already 
of record should then be associated with 
the claims file.  38 C.F.R. § 3.159. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the etiology and extent of 
any left knee disability that may be 
present.  The examiner is requested to 
opine whether it is at least as likely as 
not that any left knee disability that is 
currently present was caused or 
aggravated by his service-connected 
degenerative joint disease of the right 
kneed with a status post patellectomy or 
is causally related to any incident of 
active duty.  The claims file must be 
made available to the examiner for review 
in connection with the examination, and 
all indicated studies should be 
accomplished.

4.  Thereafter, the RO must adjudicate 
the claim of service connection for a 
left knee disability, to include as 
secondary to service-connected 
degenerative joint disease of the right 
knee with a status post patellectomy.
If the claim is denied, the RO should 
furnish the veteran with an appropriate 
supplemental statement of the case, which 
includes the law and regulations relating 
to claims for secondary service 
connection, and afford him an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.



The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim and to 
afford him due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter  the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

